IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                   FOR THE FIFTH CIRCUIT             Fifth Circuit

                                                  FILED
                                                                    April 30, 2009
                                No. 08-20390
                             Conference Calendar                Charles R. Fulbruge III
                                                                        Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LOUIS CHARLES MAYES

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:00-CR-727-1


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Louis Charles Mayes, federal prisoner # 97437-079, appeals the dismissal
of a postconviction motion he styled as “Motion to Correct/Reduce Sentence as
per 28 U.S.C. § 994(n).” He contends that he rendered substantial assistance to
the Government and that the Government is therefore obligated to file a motion
to reduce his sentence.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-20390

      First, Mayes’s reliance on § 994(n) as a basis for a sentence reduction is
misplaced. Section 994(n) requires the United States Sentencing Commission
to “assure that the guidelines reflect the general appropriateness of imposing a
lower sentence . . . to take into account a defendant’s substantial assistance.”
§ 994(n) (emphasis added). By its plain language, § 994(n) imposes no duty on
the Government as prosecutor, or on the sentencing court, and thus provides no
basis for Mayes’s motion to reduce his sentence.
      The Government had no obligation to file a motion to reduce Mayes’s
sentence under Federal Rule of Criminal Procedure 35(b), and its refusal to do
so is not reviewable unless it was based on an unconstitutional motive, or unless
the Government bargained away its discretion. See United States v. Grant, 493
F.3d 464, 467 (5th Cir. 2007). Mayes does not allege an unconstitutional motive,
and his mere claim that he provided substantial assistance entitles him to no
relief. See Wade v. United States, 504 U.S. 181, 186 (1992).
      Mayes also contends that plea counsel and postconviction counsel rendered
ineffective assistance by failing to facilitate a sentence reduction in exchange for
assistance. The claim against plea counsel was raised and rejected in 2004 in
a proceeding under 28 U.S.C. § 2255. The claims against postconviction counsel
lack any legal basis because Mayes was not entitled to any counsel in his pursuit
of a Rule 35 motion. See United States v. Palomo, 80 F.3d 138, 142 (5th Cir.
1996).
      Mayes’s challenge to his sentence was based on inapplicable authorities
that provide no basis for relief.       The judgment of the district court is
AFFIRMED.




                                         2